On Rehearing. Mr. Justice Burke delivered a separate opinion. I am of the opinion that a rehearing should be granted. I agree that the judgment should be reversed and the cause remanded. The trial judge was a candidate for renomination at the primary wherein the respondents acted as judges and clerks. They are accused of fraud and misconduct in the performance of their duties, which alleged fraud and misconduct resulted in the trial judge being credited with a less number of votes than he would have received had the ballots been honestly voted, counted and tallied, and likewise resulted in his opponent being credited with a greater number of votes than he should have received. In view of the fact that the county judge was a candidate and of the charges made in the verified ' petition for a change of venue, I am of the opinion that it was his duty to grant a change of venue, or voluntarily to transfer the cause to another judge.